DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,680,900 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because.
Instant Application
U.S. Patent No. 10,680,900 B2
Claim 1, A method of Border Gateway Protocol (BGP) topology generation implemented by a controller, wherein the method comprises: obtaining first BGP topology information of a first forwarder; obtaining second BGP topology information of a second forwarder, wherein the first BGP topology 

comprising: obtaining, by a controller, node information of a first forwarder 
and BGP session information of the first forwarder;  obtaining, by the 
controller, node information of a second forwarder and BGP session information 

forwarder and the BGP session information of the second forwarder are 
associated with a BGP session between the first forwarder and the second 
forwarder;  and generating, by the controller, a BGP topology based on the node 
information of the first forwarder, the BGP session information of the first 
forwarder, the node information of the second forwarder, and the BGP session 
Information of the second forwarder, wherein the BGP topology comprises a BGP session relationship between the first forwarder and the second forwarder.

	



forwarder for establishing the BGP session, interface address information of 
the second forwarder that establishes the BGP session with the first forwarder, 
an autonomous system number of an autonomous system associated with the second 
forwarder, and a BGP Route Identifier (Route-ID) of the second forwarder, and 
wherein the BGP session information of the second forwarder comprises interface 
address information of the second forwarder for establishing the BGP session, 
interface address information of the first forwarder that establishes the BGP 
session with the second forwarder, an autonomous system number of an autonomous 

forwarder.

Claim 1, A method of Border Gateway Protocol (BGP) topology generation, comprising: obtaining, by a controller, node information of a first forwarder and BGP session information of the first forwarder;  obtaining, by the controller, node information of a second forwarder and BGP session information of the second forwarder, wherein the BGP session information of the first forwarder and the BGP session information of the second forwarder are associated with a BGP session between the first forwarder and the second forwarder;  and generating, by the controller, a BGP topology based on the node information of the first forwarder, the BGP session information of the first forwarder, the node information of the second forwarder, and 

Claim 3 The method according to claim 1, wherein the node information of the 
first forwarder comprises a BGP route identifier (Route-ID) of the first 
forwarder and an autonomous system number of an autonomous system associated with the first forwarder, and wherein the node information of the second forwarder comprises a BGP Route-ID of the second forwarder and an autonomous system number of an autonomous system associated with the second forwarder.
Claim 5 The method of claim 1, wherein a first autonomous system number of a first autonomous system to which the first forwarder belongs and a second autonomous system number of a second 

established by the first forwarder and the second forwarder is an Internal 

forwarder and the second forwarder is an External Border Gateway Protocol 
(EBGP) session when the autonomous system number of the autonomous system associated with the first forwarder and the autonomous system number of the autonomous system associated with the second forwarder are a different value.


(EBGP) session when the autonomous system number of the autonomous system associated with the first forwarder and the autonomous system number of the autonomous system associated with the second forwarder are a different value.

Claim 5,  The method according to claim 1, wherein before obtaining node 
information of the first forwarder and BGP session information of the first 
forwarder, the method further comprises: establishing, by the controller, a 
first communication channel with the first forwarder;  and obtaining, by the 

information of the first forwarder via the first communication channel. 

Claim 6 The method according to claim 5, wherein the first forwarder and the 
second forwarder are associated with a same autonomous system, wherein the node information of the second forwarder and the BGP session information of the 
second forwarder are stored at the first forwarder, and wherein the method 
further comprises obtaining, by the controller, the node information of the 
second forwarder and the BGP session information of the second forwarder via 
the first communication channel.
Claim 9 The method of claim 1, further comprising obtaining a route reflector (RR) mark from the first forwarder, wherein the RR mark indicates the first forwarder is an RR.
Claim 7, The method according to claim 1, the method further comprising 
obtaining, by the controller, a route reflector (RR) mark from the first 
forwarder, wherein the RR mark indicates the first forwarder is a RR.

Claim 8, The method according to claim 1, the method further comprising 
obtaining, by the controller, a next-hop-local-node mark from the first 
forwarder, wherein the next-hop-local-node mark indicates the first forwarder 
is a next hop of data transmission from the second forwarder to the first forwarder.
Claim 11 A controller comprising: a processor; and a memory storing instructions which, when executed by the processor, cause the controller to: obtain a first BGP topology information of a first forwarder; obtain a second BGP topology information of a second forwarder, wherein the first BGP topology information and the second BGP topology information are associated with a BGP session between the first forwarder and the second forwarder; and generate a BGP topology based on the first BGP topology information and the second BGP 

processor coupled to the memory and configured to execute the instructions to: 
obtain node information of a first forwarder and Border Gateway Protocol (BGP) session information of the first forwarder;  obtain node information of a 
second forwarder and BGP session information of the second forwarder, wherein the BGP session information of the first forwarder and the BGP session 
information of the second forwarder are associated with a BGP session between 

between the first forwarder and the second forwarder based on the node 
information of the first forwarder, the BGP session information of the first 
forwarder, the node information of the second forwarder, and the BGP session 
information of the second forwarder, wherein the BGP topology between the first forwarder and the second forwarder comprises a BGP session relationship between the first forwarder and the second forwarder.


information of the first forwarder comprises interface address information of the first forwarder for establishing a BGP session, interface address 
information of the second forwarder that establishes the BGP session with the 

establishing the BGP session, interface address information of the first 
forwarder that establishes the BGP session with the second forwarder, an 
autonomous system number of an autonomous system associated with the first forwarder, and a BGP Route-ID of the first forwarder.

Claim 9 A controller comprising: a memory comprising instructions;  and a 
processor coupled to the memory and configured to execute the instructions to: 
obtain node information of a first forwarder and Border Gateway Protocol 
second forwarder and BGP session information of the second forwarder, wherein the BGP session information of the first forwarder and the BGP session 
information of the second forwarder are associated with a BGP session between 
the first forwarder and the second forwarder;  and generate a BGP topology 
between the first forwarder and the second forwarder based on the node 
information of the first forwarder, the BGP session information of the first 
forwarder, the node information of the second forwarder, and the BGP session 
information of the second forwarder, wherein the BGP topology between the first forwarder and the second forwarder comprises a BGP session relationship between the first forwarder and the second forwarder.

Claim 11, The controller according to claim 9, wherein the node information of 
the first forwarder comprises a BGP route identifier (Route-ID) of the first 
forwarder and an autonomous system number of an autonomous system associated with the first forwarder, and wherein the node information of the second forwarder comprises a BGP Route-ID of the second forwarder and an autonomous system number of an autonomous system associated with the second forwarder.
Claim 15 The controller of claim 11, wherein a first autonomous system number of a first autonomous system to which the first forwarder belongs and a second autonomous system number of a second autonomous system to which the second forwarder belongs are the same, and wherein a type of the BGP session is an Internal Border Gateway Protocol (IBGP) session.
Claim 12  The controller according to claim 9, wherein a type of the BGP session established by the first forwarder and the second forwarder is an Internal 
Border Gateway Protocol (IBGP) session when an autonomous system number of an autonomous system associated with the first forwarder and an autonomous system number of an autonomous system associated with the second forwarder are 
forwarder and the second forwarder is an External Border Gateway Protocol 
(EBGP) session when an autonomous system number of an autonomous system 
associated with the first forwarder and an autonomous system number of an 
autonomous system associated with the second forwarder are different.

Claim  12,  The controller according to claim 9, wherein a type of the BGP session established by the first forwarder and the second forwarder is an Internal 
Border Gateway Protocol (IBGP) session when an autonomous system number of an autonomous system associated with the first forwarder and an autonomous system number of an autonomous system associated with the second forwarder are a same value, and wherein the type of the BGP session established by the first 

(EBGP) session when an autonomous system number of an autonomous system 
associated with the first forwarder and an autonomous system number of an 
autonomous system associated with the second forwarder are different.

Claim 13 The controller according to claim 9, wherein the processor is further 
configured to: establish a first communication channel with the first 
forwarder;  and obtain the node information of the first forwarder and the BGP session information of the first forwarder via the first communication channel.
Claim 18 The controller of claim 17, wherein the first forwarder and the second forwarder belong to a same autonomous system, wherein the first forwarder stores the second BGP topology information of the second 

the second forwarder are associated with a same autonomous system, wherein the 
node information of the second forwarder and the BGP session information of the 

is further configured to obtain the node information of the second forwarder 
and the BGP session information of the second forwarder via the first 
communication channel. 

Claim 15, The controller according to claim 9, wherein the processor is further 
configured to obtain a route reflector (RR) mark from the first forwarder, 
wherein the RR mark indicates the first forwarder is the RR.
Claim 20 The controller of claim 13, wherein instructions further cause the controller to obtain a next-hop-local-node mark from the first forwarder, wherein the next-hop-local-node mark indicates the first forwarder is a next hop of data transmission from the second forwarder to the first forwarder.
Claim 16, The controller according to claim 9, wherein the processor is further 
configured to obtain a next-hop-local-node mark from the first forwarder, 
wherein the next-hop-local-node mark indicates the first forwarder is a next 
hop of data transmission from the second forwarder to the first forwarder.
Claim 21 A first forwarder comprising: a processor; and a memory storing 


information of the first forwarder and BGP session information of the first 
forwarder to a controller, wherein the BGP session information of the first 
forwarder is associated with the BGP session, wherein the node information of 
the first forwarder and the BGP session information of the first forwarder 
support generation of the BGP topology at the controller, and wherein the BGP 
topology comprises a BGP session relationship between the first forwarder and the second forwarder.


of the first forwarder comprises interface address information of the first 
forwarder for establishing the BGP session, interface address information of 

an autonomous system number of an autonomous system associated with the second forwarder, and a BGP Route Identifier (Route-ID) of the second forwarder.

Claim 17, A method of Border Gateway Protocol (BGP) topology generation, comprising: establishing, by a first forwarder, a BGP session between the first forwarder and a second forwarder;  and sending, by the first forwarder, node information of the first forwarder and BGP session information of the first forwarder to a controller, wherein the BGP session information of the first forwarder is associated with the BGP session, wherein the node information of the first forwarder and the BGP session information of the first forwarder support generation of the BGP topology at the controller, and wherein the BGP topology 

Claim 19 The method according to claim 17, wherein the node information of the 
first forwarder comprises a BGP route identifier (Route-ID) of the first 
forwarder and an autonomous system number of an autonomous system associated 
with the first forwarder. 

Claim 25 The first forwarder of claim 21, wherein the instructions further cause the first forwarder to send a route reflector (RR) mark to the controller, wherein the RR mark indicates the first forwarder is a RR.
Claim  20 The method according to claim 17, the method further comprising 
sending, by the first forwarder, a route reflector (RR) mark to the controller, 
wherein the RR mark indicates the first forwarder is a RR
Claim 26 The first forwarder of claim 21, wherein the instructions further cause the first forwarder to send a next-hop-local-node mark to the controller, wherein the next-hop-local-node mark indicates the 

sending, by the first forwarder, a next-hop-local-node mark to the controller, 

hop of data transmission from the second forwarder to the first forwarder.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY P CATTUNGAL whose telephone number is (571)270-7525. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AJAY CATTUNGAL/Primary Examiner, Art Unit 2467